Bbovles, O. J.
1. Where the driver of a motor-truck, traveling on a street in the City of Atlanta, attempted to turn to liis right into an intersecting street without extending his arm at an angle above the horizontal as a signal of his intention so to turn, he was guilty of a violation of an ordinance of the city; and where the driver of an automobile, traveling behind the truck and in'the same direction, attempted .to pass the truck on the right, in violation of another ordinance of the city, just *112as tlie truck began to turn to its right into the intersecting street, and the driver of the following automobile was thereby forced to drive upon the adjacent sidewalk, and his automobile struck and injured a person upon the sidewalk, in a suit brought' by the injured person for damages against both drivers it was not error for the court to overrule the general demurrer to the petition, interposed by the driver of the truck, since it was a question of fact for the determination of the jury whether the negligence of the driver of the truck contributed directly and concurrently with the negligence of the driver of the automobile in causing the injuries sued for. See, in this connection, Bonner v. Standard Oil Co., 22 Ga. App. 532 (96 S. E. 573), and cit.; Ga. Ry. & Power Co. v. Ryan, 24 Ga. App. 288 (100 S. E. 713); Southern Cotton Oil Co. v. Wallace, 27 Ga. App. 415 (108 S. E. 624) ; Gooch v. Ga. Marble Co., 151 Ga. 462 (107 S. E. 47); Central of Ga. Ry. Co. v. Wheat, 32 Ga. App. 151 (122 S. E. 794); Rome Ry. & Light Co. v. King, 30 Ga. App. 231 (2) (117 S. E. 464).
Decided July 14, 1927.
Slaton & Hoplcins, for plaintiff in error.
Harwell, Fairman & Barrett, A. C. Corbett, D. J. Meyerhardt, contra.
2. The court overruled all the special grounds of the demurrer except ground 13, which was sustained. The only allegations in the petition as to the negligence of the driver of the truck which were relevant to the plaintiff’s cause of action against him were in 'reference to his failure to give the proper warning signal when he turned into the intersecting street, and the court erred in overruling the following special grounds of the demurrer: 4, 6, 7, 9, 11(b), 11(c), 11(d) and 11(e).

Judgment reversed.


Luke and Bloodworth, JJ., concur.